29 F.3d 627
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.GENERAL DRIVERS, WAREHOUSEMEN AND HELPERS UNION, LOCAL 421, Appellant,v.SPAHN & ROSE LUMBER CO., Appellee.
No. 93-3687.
United States Court of Appeals,Eighth Circuit.
Submitted:  April 14, 1994.Filed:  July 11, 1994.

Before LOKEN, Circuit Judge, and ROSS and JOHN R. GIBSON, Senior Circuit Judges.
PER CURIAM.


1
General Drivers, Warehousemen and Helpers Union, Local No. 421 appeals from the entry of summary judgment against it in its suit to compel arbitration of grievances under its collective bargaining agreement with Spahn and Rose Lumber Company.  After Spahn and Rose moved for summary judgment below, the Union made no response to the motion.  Northern District of Iowa Local Rule 14(f) provides that "if no resistance is filed [to a motion] the motion may be granted."  Accordingly, the district court1 entered judgment for Spahn and Rose.  In its appeal from that judgment, the Union has shown no reason why the district court erred in acting under the authority of its local rule.  See Fed.  R. Civ. P. 83.


2
The judgment is affirmed.  See 8th Cir.  R. 47B.



1
 The Honorable Edward J. McManus, United States District Judge for the Northern District of Iowa